Citation Nr: 1340970	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-44 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for arthritis of the right and left thumbs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979 and August 2004 to September 2008.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issues of service connection for bilateral fingers, bilateral hip, and bilateral elbow disorders were raised by the record in July 2011.  The issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.


FINDING OF FACT

Arthritis of the right and left thumbs are related to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the right and left thumbs have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A June 2008 service examination record reflects the Veteran's history of problems with his grip, which he attributed to carpal tunnel syndrome.  Examination of the upper extremities was clinically normal.  When asked, the Veteran denied impaired use of the hands but reported "swollen or painful joints."  

A December 2008 treatment record reveals the Veteran's history of bilateral hand pain for three weeks.  X-ray images showed findings consistent with osteoarthritis of the bilateral first metacarpal phalangeal joints.  Subsequent records reveal continued complaints pertaining to the hands, including pain, weakness, and stiffness.  

A November 2009 VA examination record reveals the Veteran's history of joint pain in the fingers since 2005/2006.  The Veteran reported receiving treatment for the pain at that time.  He indicated that he was told he had a joint problem and arthritis and was provided medication and a home exercise program.  He denied injury to the hands or hand problems prior to service.  After examination, degenerative joint disease and tendinitis of the hands were diagnosed.  

A July 2011 opinion from a physician indicates that the physician had treated the Veteran since November 2010 for persistent complaints of bilateral hand and other joint pain.  The physician reported the belief that the Veteran had osteoarthritis, which began during service and continued since that time.  

A February 2013 VA examination record reveals the Veteran's history of injury to the hands while he was stationed at Fort Jackson during service.  X-ray images were interpreted by a radiologist to show moderate osteoarthritis, with mild dorsal and ulnar subluxation of the proximal interphalangeal joint of the right small finger and mild osteoarthritis at the interphalangeal joint of the right thumb.  The radiologist determined the left joint spaces appeared normal.  Degenerative joint disease of the right thumb and little finger was diagnosed.  After examination and review of the record, the examiner found the Veteran had mild to moderate degenerative changes in the bilateral metacarpal joints, as shown on the December 2008 X-ray report.  The examiner further found it was reasonable to conclude that the arthritis developed over the course of the preceding years while the Veteran was in service and not in the three months between separation and the initial finding of arthritis in December 2008.  Therefore, the examiner found it was "at least likely as not" that the bilateral phalangeal joint degeneration was related to service.

The February 2013 VA examiner's opinion is probative evidence of a relationship between the currently diagnosed arthritis and service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Based on this opinion and the Veteran's competent history of symptoms during and since service, and in the absence of probative evidence to the contrary, the Board finds service connection is warranted for arthritis of the right and left thumbs.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for arthritis of the right and left thumbs is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


